FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THOMAS PAUL WEST; GREGORY               ⎫
DICKENS; CHARLES M. HEDLUND;
ROBERT W. MURRAY; THEODORE
WASHINGTON; TODD SMITH,
               Plaintiffs-Appellants,         No. 11-16707
                 v.                               D.C. No.
                                              2:11-cv-01409-
JANICE K BREWER, Governor of
Arizona; CHARLES L. RYAN,               ⎬          NVW
Director, Arizona Department of             District of Arizona,
Corrections; ERNEST TRUJILLO;                     Phoenix
CARSON MCWILLIAMS, Warden,                       ORDER
Arizona Department of
Corrections- Florence; UNKNOWN
PARTIES, named as Does 1-50,
             Defendants-Appellees.
                                        ⎭
                     Filed July 18, 2011

  Before: Andrew J. Kleinfeld, Kim McLane Wardlaw, and
           Consuelo M. Callahan, Circuit Judges.


                         COUNSEL

For petitioner-appellant West: Jon M. Sands, Arizona Federal
Public Defender, Dale Baich (argued), Robin C. Konrad,
Assistant Arizona Federal Public Defenders, Phoenix, Ari-
zona.

For respondent-appellant Ryan: Thomas C. Horne, Attorney
General, Jonathan Bass (argued), Assistant Attorney General,
Tucson, Arizona.

                             9835
9836                    WEST v. BREWER
                           ORDER

   Thomas Paul West is scheduled to be executed by the State
of Arizona tomorrow, July 19, 2011. Last night, the district
court denied West’s Emergency Motion for Temporary
Restraining Order or Preliminary Injunction in which West
sought to temporarily stay his execution. West filed a notice
of appeal, and this morning filed an Emergency Motion Under
Circuit Rule 27-3 for an Injunction. We deny his emergency
motion.

   In order to obtain preliminary injunctive relief, West must
show “(1) that he is likely to succeed on the merits of such a
claim, (2) that he is likely to suffer irreparable harm in the
absence of preliminary relief, (3) that the balance of equities
tips in his favor, and (4) that an injunction is in the public
interest.” Beaty v. Brewer, ___ F.3d ___, 2011 WL 2040916,
* 6 (9th Cir. May 25, 2011) (citing Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 129 S. Ct 365, 374 (2008). As
we did in Beaty, “[w]e acknowledge that [West] has a strong
interest in being executed in a constitutional manner, but he
has not shown that this interest is threatened in this case.” Id.
West has not shown that the manner in which Arizona intends
to execute him “creates a demonstrated risk of severe pain. He
must show that the risk is substantial when compared to the
known and available alternatives.” Baze v. Rees, 553 U.S. 35,
61 (2008).

   The court heard telephonic oral argument on this matter
today. At argument, Arizona’s counsel made several represen-
tations. First, he represented that Arizona’s protocol for carry-
ing out executions, a relevant portion of which is attached as
Exhibit A to this order, had been followed in the past and,
more importantly, will be followed in West’s execution. Spe-
cifically, he represented that the drugs called for in the proto-
col are available in the State’s possession, and will be used in
West’s execution. Moreover, he represented that the protocol
will be followed regarding the locations and order of prefer-
                       WEST v. BREWER                     9837
ence for insertion sites as detailed in Paragraph G of the pro-
tocol.

   For the reasons expressed by the district court, reinforced
by the representations made by Arizona’s counsel at oral
argument, we conclude West has failed to satisfy his burden
to demonstrate a substantial risk of severe pain by the method
Arizona intends to use to execute him. Baze, 553 U.S. at 61.
Accordingly, West’s motion is DENIED.
9838   WEST v. BREWER




       EXHIBIT A
WEST v. BREWER   9839
9840   WEST v. BREWER
WEST v. BREWER   9841
9842   WEST v. BREWER
WEST v. BREWER   9843
9844   WEST v. BREWER
WEST v. BREWER   9845
9846   WEST v. BREWER
WEST v. BREWER   9847